DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2-5 recites the limitation "The lamination device."  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulpa US 4,524,965 (“Kulpa”).
 Regarding claim 1, Kulpa disclosed a media puller device, comprising: 
 	a variable radius pulley (82) coupled to a drag roller (86); and a cable (108) coupled to the variable radius pulley to maintain a torque on the drag roller as the cable wraps around the variable radius pulley (Figure 2).  
 	Regarding claim 2, Kulpa disclosed the variable radius pulley includes a spiral section to alter a radius of the variable radius pulley (see at least Figure 2).  
 	Regarding claim 3, Kulpa disclosed the spiral section decreases a radius at a cable/pulley surface contact point of the variable radius pulley (to the point as seen in Figure 2) as the cable wraps around the variable radius pulley.  
 	Regarding claim 4, Kulpa disclosed a spring (90) coupled to the cable to apply a resistive force.  
 	Regarding claim 5, Kulpa disclosed the resistive force of the spring increases as the cable wraps around the variable radius pulley (see Figures 2 and 3).  
 	Regarding claim 6, Kulpa disclosed a system, comprising: a variable radius pulley (82) that includes a spiral section (Figure 2); a drag roller (86) coupled to the variable radius pulley to receive print media; a cable (108) coupled to the variable radius pulley to wrap around the spiral section; and a spring (90) coupled to the cable to apply a resistive force when the cable wraps around the spiral section (Figures 1-3).  
 `  	Regarding claim 7, Kulpa disclosed the drag roller can maintain a constant torque level when releasing the print media.  
 	Regarding claim 8, Kulpa disclosed a radius of a cable contact point of the spiral section decreases as the cable wraps around the spiral section (see at least Figure 2).  
 	Regarding claim 9, Kulpa disclosed the resistive force of the spring increases as the cable wraps around the spiral section (see at least Figures 3 and 4).  
 	Regarding claim 10, Kulpa disclosed the radius of the spiral section is altered during a rotation when the cable wraps around the spiral section (see at least Figure 2).  
 	Regarding claim 11, Kulpa disclosed the rotation can be a single rotation.  
 	Regarding claim 12, Kulpa disclosed a finishing device, comprising: a media puller that includes a first drag roller (86) and a second drag roller (see Figure 2) to clamp received print media; a variable radius pulley (82) coupled to the first drag roller, wherein the variable radius pulley includes a spiral section that alters a radius of the variable radius pulley as the variable radius pulley rotates (Figure 2); a cable (108) coupled to the variable radius pulley to wrap around the spiral section when the received print media is released from the first drag roller and the second drag roller; and a spring (90) coupled to the cable to apply a resistive force when the cable wraps around the spiral section.  
 	Regarding claim 13, Kulpa disclosed the radius of the variable radius pulley alters for each angle of rotation by the variable radius pulley (see at least Figure 2).  
 	Regarding claim 14, Kulpa disclosed the radius of the variable radius pulley decreases for each angle of rotation when the variable radius pulley rotates in a clockwise direction (see at least Figure 2).  
 	Regarding claim 15, Kulpa disclosed a force applied by the first drag roller to the received print media can be maintained despite an angle of rotation from the variable radius pulley (see at least Figure 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653